Citation Nr: 1342764	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  13-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran had active service from February 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hearing loss is the result of his service as a fighter pilot in the Air Force.  

The Veteran was afforded a VA examination in November 2012 at which time the VA examiner provided a diagnosis of bilateral sensorineural hearing loss.  The VA examiner stated that it was less likely than not that the Veteran's hearing loss was due to service, noting that there was no significant change or decline in hearing sensitivity between entrance into and separation from service.  The examiner failed to comment on the fact that, while the Veteran's hearing was normal as defined by VA at the time of discharge, it had worsened since entry into service.  Additionally, the VA examiner did not remark upon a February 1956 diagnosis of otitis media due to barotrauma (damage secondary to changes in barometric pressure).  

A new examination is required.

On examination, the VA examiner must address the Veteran's lay observations to include his July 2013 statement that he noticed hearing loss within a year of discharge.  Personnel records confirm the Veteran's military occupational specialty and in-service noise exposure is conceded.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA audiology examination.  The VA examiner must be provided with the Veteran's claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE).  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein must be printed and associated with the paper claim file so they can be available to the examiner for review.  The examiner must review all of the evidence in full.

2.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss is related to service.

The examination report must include a complete rationale for all opinions expressed and must specifically discuss the February 1956 diagnosis of otitis media due to barotrauma as well as the Veteran's lay observations of hearing loss within a year of service.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




